Citation Nr: 9914465	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-08 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to August 26, 1991 
for the grant of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for residuals of 
deep vein thrombosis of the left leg, to include pulmonary 
embolism.  

2.  Entitlement to an effective date prior to August 26, 1991 
for the grant of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a mental 
disability, to include organic brain syndrome and post-
traumatic stress disorder (PTSD).  

3.  Entitlement to an increased evaluation for residuals of 
deep vein thrombosis of the left leg, to include pulmonary 
embolism, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In an October 1995 rating decision, 
the RO granted entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for residuals of deep vein 
thrombosis, to include pulmonary embolism, and assigned a 10 
percent evaluation, effective from November 25, 1991.  While 
the RO changed this effective date to August 26, 1991 in a 
March 1996 rating action, the Board observes that this change 
does not represent a complete grant of the benefit sought on 
appeal, as the veteran has requested an effective date of May 
22, 1987 in multiple lay statements.  In an April 1997 rating 
decision, the RO granted entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a mental 
disability, with an evaluation of 50 percent effective from 
August 26, 1991.

The Board observes that the veteran's evaluation for a mental 
disability was increased to 70 percent in an August 1997 
rating decision.  In a September 1997 submission, the veteran 
indicated that he sought a 100 percent evaluation for this 
disability.  As such, the RO should issue a Statement of the 
Case addressing this issue to the veteran.  See 38 C.F.R. 
§ 19.26 (1998).

The claim of entitlement to an increased evaluation for 
residuals of deep vein thrombosis of the left leg, to include 
pulmonary embolism, will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a February 1991 decision, the Board denied entitlement 
to benefits under 38 U.S.C. § 351 (now redesignated as 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998)) for a disorder of 
the venous system, a disorder of the central nervous system, 
visual impairment, hearing impairment, speech impairment, a 
psychiatric disorder, a left testicle disorder, a right 
shoulder and arm disorder, a left hip disorder, heart 
disease, cerebrovascular disease, and a blood disorder as a 
result of VA treatment.

3.  On August 26, 1991, the RO received the veteran's claim 
to reopen claims of entitlement to compensation under 38 
U.S.C. § 351 for deep vein thrombosis and a mental disorder.

4.  In an October 1995 rating decision, the RO granted 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for residuals of deep vein thrombosis, to 
include pulmonary embolism, and assigned a 10 percent 
evaluation, effective from November 25, 1991; the RO changed 
this effective date to August 26, 1991 in a March 1996 rating 
action.  

5.  In an April 1997 rating decision, the RO granted 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a mental disability, to include 
organic brain syndrome and PTSD, with an evaluation of 50 
percent effective from August 26, 1991.

CONCLUSIONS OF LAW

1.  The February 1991 Board decision denying entitlement to 
benefits under 38 U.S.C. § 351 for a disorder of the venous 
system, a disorder of the central nervous system, visual 
impairment, hearing impairment, speech impairment, a 
psychiatric disorder, a left testicle disorder, a right 
shoulder and arm disorder, a left hip disorder, heart 
disease, cerebrovascular disease, and a blood disorder as a 
result of VA treatment is final.  38 U.S.C.A. § 7104 (West 
1991).

2.  The requirements for an effective date prior to August 
26, 1991 for the grant of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for residuals of 
deep vein thrombosis of the left leg, to include pulmonary 
embolism, have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).

3.  The requirements for an effective date prior to August 
26, 1991 for the grant of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a mental 
disability, to include organic brain syndrome and PTSD, have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The statutory guidelines for the determination of the 
effective date of an award for disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991).  That section 
provides that, unless specifically provided otherwise, the 
effective date of an award based on an original claim of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found but 
shall not be earlier than the date of receipt of an 
application therefor.  However, if the application is 
received within one year from the date of discharge or 
release from service, the effective date of an award of 
disability compensation to the veteran shall be the day 
following the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991).  See also 38 C.F.R. § 3.400 (1998).

In the case of an award of compensation based on a claim 
reopened after a final disallowance, the effective date will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(1998).

In a February 1991 decision, the Board denied entitlement to 
benefits under 38 U.S.C. § 351 (now redesignated as 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998)) for a disorder of 
the venous system, a disorder of the central nervous system, 
visual impairment, hearing impairment, speech impairment, a 
psychiatric disorder, a left testicle disorder, a right 
shoulder and arm disorder, a left hip disorder, heart 
disease, cerebrovascular disease, and a blood disorder as a 
result of VA treatment.  In this decision, the Board dealt 
specifically with the question of whether the veteran 
incurred PTSD as a result of VA treatment.  This Board 
decision is a final decision.  38 U.S.C.A. § 7104(b) (West 
1991).  The veteran made no submissions to the RO or to the 
Board during the period of time between the issuance of this 
decision and August 26, 1991.

On August 26, 1991, the RO received a letter from the 
veteran, with attached medical records, indicating a desire 
to reopen his previously denied claim.  In a September 1991 
rating action, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to compensation under 38 U.S.C. § 351 for a 
psychiatric disorder, to include PTSD.  In October 1991, the 
veteran submitted a Notice of Disagreement in response to 
this unfavorable decision.  However, in a December 1991 
letter, the RO informed the veteran that action on this case 
would have to be suspended because of a recent decision of 
the United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims).

In an October 1995 rating decision, the RO granted 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for residuals of deep vein thrombosis, to 
include pulmonary embolism, and assigned a 10 percent 
evaluation, effective from November 25, 1991.  The RO changed 
this effective date to August 26, 1991 in a March 1996 rating 
action.  In the October 1995 rating decision, the RO denied 
the veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for PTSD.  However, in an April 1997 rating 
decision, the RO granted entitlement to compensation under 38 
U.S.C.A. § 1151 for a mental disability, to include organic 
brain syndrome and PTSD, with an evaluation of 50 percent 
effective from August 26, 1991.  In an August 1997 rating 
decision, the RO increased this evaluation to 70 percent, 
effective from August 26, 1991.

The Board observes that, in a July 1997 lay statement, the 
veteran asserted that an effective date of May 22, 1987 was 
warranted because that was the date that he submitted his 
original claim for the disabilities addressed in the February 
1991 Board decision.  As noted above, however, the effective 
date of an award of compensation based on a reopened claim is 
the date of receipt of the reopened claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (1998).  As the veteran's application to 
reopen his previously denied claims of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for residuals of deep vein thrombosis of the left leg, 
to include pulmonary embolism, and a mental disability, to 
include organic brain syndrome and PTSD, was received by the 
RO on August 26, 1991, the assignment of that effective date 
is appropriate.  Therefore, the preponderance of the evidence 
is against the veteran's claims for earlier effective dates 
for the grants of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for residuals of 
deep vein thrombosis of the left leg, to include pulmonary 
embolism, and a mental disability, to include organic brain 
syndrome and PTSD.


ORDER

Entitlement to an effective date prior to August 26, 1991 for 
the grant of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for residuals of deep vein 
thrombosis of the left leg, to include pulmonary embolism, is 
denied.  

Entitlement to an effective date prior to August 26, 1991 for 
the grant of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for a mental disability, to 
include organic brain syndrome and PTSD, is denied.


REMAND

The Board notes that, by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular disorders, 
including deep vein thrombosis, as set forth in 38 C.F.R. 
§ 4.104.  See 62 Fed. Reg. 65207-65224 (1997).

Where a law or regulation changes while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To date, the RO has not 
addressed the question of whether an increased evaluation for 
the veteran's deep vein thrombosis is warranted under the new 
rating criteria.  Before the Board addresses a question which 
was not addressed by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran would be prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In light of this, the Board finds 
that further action, to include the RO's adjudication of the 
veteran's claim of entitlement to an increased evaluation 
under the revised rating criteria, is needed, and, in the 
event that the claim continues to be denied, notice to the 
veteran of the most recent rating criteria is also required 
so that he may respond with appropriate arguments in support 
of his entitlement to the claimed benefit.  

Therefore, this case is REMANDED to the RO for the following 
action:

After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for residuals of 
deep vein thrombosis of the left leg, to 
include pulmonary embolism, based on all 
of the evidence of record and in 
accordance with the regulatory changes to 
38 C.F.R. § 4.104, as set forth in 62 
Fed. Reg. 65207-65224 (1997), and Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  If the determination of this 
claim remains unfavorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board for further review.

Thereafter, if appropriate, the case should be returned to 
the Board.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate outcome of this 
case.  No action is required of the veteran until he is so 
notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

